DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference US Patent 10,6016,48 B2 is accepted. The terminal disclaimer was approved on 12/23/2021 and recorded in the IFW (DISQ.E.FILE).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Robert A. Madayag (Attorney Reg. #: 57355) on December 23, 2021.
The claims have been amended according to the attached ‘Examiner Amendment.'
1. 	(Currently Amended) A system comprising:
one or more processors;
a memory; and	
one or more modules stored in the memory and executable by the one or more processors to perform operations comprising:

determining at least one commissioning file to initialize the network node for network communications, the at least one commissioning file including initialization information associated with a location of the network node;
providing the at least one commissioning file to the aggregation network node associated with the network node;
receiving a second indication that the network node has updated an address of the network node from the generic IP address to a public address to enable network communications based at least in part on the at least one commissioning file; and
communicating with the network node to provide the network communications. 

2. 	(Previously Presented) The system of claim 1, the operations further comprising:
providing the at least one commissioning file to the network node via an optical fiber network connection; and
communicating with the network node to provide the network communications via the optical fiber network connection.


	
4. 	(Previously Presented) The system of claim 1, wherein the network node is a first network node, the operations further comprising:
determining that a second network node is associated with the aggregation network node, the second network node associated with the generic IP address; and
providing the at least one commissioning file to the first network node based at least in part on the port of the aggregation network node associated with the first network node.  

5. 	(Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions stored thereupon that, when executed by a computer, cause the computer to perform acts comprising:
receiving a first indication that a network node is coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address, wherein the generic IP address is a private IP address, wherein the generic IP address is assignable to the network node and a second network node at the same time; 

providing, based at least in part on the generic IP address, the at least one commissioning file to the aggregation network node associated with the network node;
receiving a second indication that the network node has updated an address of the network node from the generic IP address to a public address to enable network communications based at least in part on the at least one commissioning file; and
communicating with the network node to provide network communications. 
	
6. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node corresponds to [[a]] the public IP address.

7. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, wherein the network node is coupled to the aggregation network node via an optical fiber network connection, and wherein the port of the aggregation network node uniquely identifies the network node. 

8. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node indicates that the network node is enabled for the network communications.  

9. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications.

10. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, the acts further comprising receiving a third indication that the network node is configured for wireless network communication based at least in part on the at least one commissioning file.  

11. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, the acts further comprising:
associating the port of the aggregation network node with an installation location of the network node; and
determining the at least one commissioning file based on design data associated with the installation location of the network node.

12. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, wherein the network node is a wireless base station configured to provide wireless communications to a plurality of client devices.  



14. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 5, the acts further comprising:
receiving a third indication of [[a]] the public IP address of the network node; 
associating, as associated information, the public IP address of the network node with the port of the aggregation network node and an installation location of the network node; and
updating a database with the associated information.

15. 	(Currently Amended) A computer-implemented method comprising:
receiving a first indication that a network node is coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address, wherein the generic IP address is a private IP address, wherein the generic IP address is assignable to the network node and a second network node at the same time; 
determining at least one commissioning file to provide to the network node;
transmitting the at least one commissioning file to the aggregation network node associated with the network node;
from the generic IP address to a public address to enable network communications based at least in part on the at least one commissioning file; and
communicating with the network node via the aggregation network node to provide network communications. 

16. 	(Original) The computer-implemented method of claim 15, further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications.

17. 	(Original) The computer-implemented method of claim 15, further comprising receiving a third indication that the network node is configured for wireless network communication based at least in part on the at least one commissioning file.  

18. 	(Original) The computer-implemented method of claim 15, further comprising: 
associating the port of the aggregation network node with an installation location of the network node; and
determining the at least one commissioning file based on design data associated with the installation location of the network node.
 


20. 	(Currently Amended) The computer-implemented method of claim 15, further comprising:
receiving a third indication of [[a]] the public IP address of the network node; 
associating, as associated information, the public IP address of the network node with the port of the aggregation network node and an installation location of the network node; and
updating a database with the associated information.
					REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Lui et al. (US 8,566,460 B1) teaches a method for establishing a network connection using a temporary Internet Protocol ("IP") address. The process, in one embodiment, is operable to detect link status from a link which is connected to a port of an access device. After identifying a link configuration from a set of predefined link configurations in accordance with the link status, an interface corresponding to the link configuration is enabled. Once a temporary IP address associated with the interface is assigned, the process sends a message indicating that the access device is reachable via the link in accordance with the temporary IP address.

Lui, Muraoka and other prior arts do not singularly or in combination disclose the limitations “…receiving a first indication of a network node coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address, wherein the generic IP address is a private IP address, wherein the generic IP address is assignable to the network node and a second network node at the same time; receiving a second indication that the network node has updated an address of the network node from the generic IP address to a public address to enable network communications based at least in part on the at least one commissioning file …” in combination with other elements recited in independent claim(s) 1 and similarly in independent claim(s) 5 and 15. These limitations in combination with the remaining claim limitations provide a novel approach to commissioning network nodes as they are being installed in a network, (IFW, [0012-0014]).
Dependent claims 2-4, 6-14 and 16-20 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/  Examiner, Art Unit 2451                                                                                                                                                                                             


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451